UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1994



MARK A. WARD,

                                              Plaintiff - Appellant,

          versus


PETER E. MALONEY, Plan     Administrator,   LIN
Television Corporation,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-05-424)


Submitted:   February 28, 2006              Decided:   March 22, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Ward, Appellant Pro Se. William McCardell Furr, WILLCOX &
SAVAGE, Norfolk, Virginia; Robert K. Taylor, PARTRIDGE, SNOW &
HAHN, L.L.P., Providence, Rhode Island, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mark A. Ward appeals the district court’s order granting

summary judgment to Peter E. Maloney, administrator of the LIN

Broadcasting Corporation Retirement Plan, whom Ward claimed failed

to produce documents pursuant to the Employee Retirement Income

Security Act, 29 U.S.C. § 1024(b)(4) (2000).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Ward v. Maloney, 386 F. Supp. 2d 607 (M.D.N.C.

2005) (No. CA-05-424).   We also deny Ward’s motion for preparation

of a transcript at the government’s expense. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -